Citation Nr: 0736399	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected lumbosacral strain with degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO in Atlanta.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a hearing at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

The veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, the diagnostic code for evaluating degenerative 
arthritis of the spine (2007).

During his June 2007 Board hearing, the veteran testified 
that his back condition had increased in severity since his 
last afforded VA examination in July 2004.  He had decreased 
range of motion in his back.  The veteran testified that he 
was in constant pain.  During periods of flare-ups of pain, 
the veteran testified that he could not move and would 
sometimes be bent over and unable to straighten up.

He testified that the pain routinely radiated down into his 
leg causing uncontrollable leg spasms that last 15-20 minutes 
at times.  His back disability prevented him from walking 
extended distances, standing for long periods of time, or 
sitting for long periods of time.  Additionally, he testified 
that the back disability routinely caused him to walk with an 
abnormal gait and sometimes prevented him from walking at 
all.

He testified that from a standing position he could hardly 
bend forward without pain.  He testified that he suffered 
spasms in the low back area.  He testified that he 
experienced periods of incapacitating episodes as a result of 
his back and was prescribed total bed rest by his VA 
physicians.  He reported that he had 2 such periods of 
incapacitating episodes so far this year.

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

The Board further observes that while the veteran's low back 
disability historically has been evaluated under the specific 
rating criteria for lumbosacral strain and now currently 
degenerative arthritis of the spine, the record indicates 
that the veteran's service-connected disability may be more 
appropriately evaluated under the criteria for intervertebral 
disc syndrome (IVDS), based on the June 2007 statements of 
the private physician and the veteran's hearing testimony of 
incapacitating episodes requiring physician prescribed rest.  
Thus, the Board finds that in providing the requested 
orthopedic examination, the examiner should also offer an 
opinion as to whether the veteran has IVDS, and, if so, 
whether such represents a progression of, or is otherwise 
associated with, the service-connected disability.

During his hearing, the veteran also indicated that he had 
received recent treatment for his service-connected back 
disability.  Thus, prior to arranging for the veteran to 
undergo a VA examination, the RO should obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC), dated from 2002 to June 
2004.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the VAMC since 
June 2004, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, including any relevant private 
treatment records, and ensure that its letter to him meets 
the requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's back disability from 
June 2004 to the present time.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
additional treatment received for the 
service-connected lumbosacral strain with 
degenerative joint disease since June 
2004.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claim.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination, by a physician, at an 
appropriate VA medical facility. 

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.

Considering all examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome that represents a 
progression of, or is otherwise 
associated with, the service-connected 
disability.  If not, the examiner should 
indicate whether it is possible to 
separate IVDS symptoms from those of the 
veteran's service-connected disability.  
If so, or if it is not possible to 
separate IVDS symptoms from service- 
connected disability, the examiner should 
render findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12- 
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5. To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the above 
development, the veteran's claim of an 
evaluation in excess of 20 percent for 
the service-connected lumbosacral strain 
with degenerative joint disease of the 
lumbar spine should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



